Case 2:20-cv-02712-JEM Document 18 Filed 08/06/20 Page 1 of 1 Page ID #:909
                                                               .~ ... ~
                                                             _"J          _'~' __




    Young Cho
   1Attorney at Law: 189870
    Law Offices of Lawrence D. Rohlfing
  2 12631 East Imperial Highway, Suite C-115
    Santa Fe Springs, CA 90670
  3 Tel.:(562)868-5886
    Fax:(562)868-5491
  4 E-mail: rohlfing.office@rohlfinglaw.com
  5      Attorneys for Plaintiff
         Ezequias Rizos Meraz
  6
  7
  8
                             UNITED STATES DISTRICT COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12
         EZEQUTAS RIZOS MERAZ,                     Case No.: 2:20-cv-02712-JEM
 13 '~
                                                                  ORDER OF
 14                  Plaintiff,                    DISMISSAL
 15            vs.
 16
    ANDREW SAUL,
 17 Commissioner of Social Security,
 18
                     Defendant.
 19
 20
 21            The above captioned matter is dismissed with prejudice, each party to bear
 22 its own fees, costs, and expenses.
 23            IT IS SO ORDERED.
 24 DATE: ~ ~ ~~
                                                             ~~
 25                                T     ONORABLE JOHN E MCDERMOTT
                                         D STATES MAGISTRATE JUDGE
 26

                                                -1-
